Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5/12/2021 have been fully considered but they are not persuasive.  Applicant argues the references do not disclose the limitations in the claim.  Applicant argues over the limitation of autocorrecting the modified first priority order of the available bests and states this is not disclosed by Lee.  Further stating Lee discloses if the primary route has deteriorated, it will be replaced by an alternate route.  The Applicant concludes Lee does not disclose the argued limitation.  In response, the primary route can be replaced automatically.  The primary route is considered the highest rank and when an alternative path becomes better (meaning priority order is changed), the primary path is replaced with the alternative path.  The priority of the paths can be updated and the new priority order replaces the old priority order.  
Applicant continues to argue over Lee and further cite portion of Lee.  Applicant highlights a few observations about Lee that are irrelevant.  The Applicant concludes Lee does not autocorrect the modified first priority order of the available paths.  Applicant then admits the primary route is replaced with the best alternative route (page 6 of arguments), proving the current priority order of the paths is different from the prior priority order and is then updated so that the alternative path is now the highest priority order available path (automatically using machine learning).  The term “modified first priority order” is the Applicant being their own lexicographer, this just a priority order of available paths, difference in nomenclature carries no patentable weight.
Applicant argues the primary reference Attarwala does not cure the deficiencies of Lee.  The Applicant cites portion of Attarwala where there are performance scores for routes (first priority order) and the performance scores can be reanalyzed (meaning there is an updated secondary priority order).  Applicant argues Attarwala does not disclose autocorrecting the priority order, which is irrelevant as that was admitted in the office action and the purpose of Lee.  Applicant also amended some of the claims such as claim 8, 15 and 27 and put them into independent form, arguing the claims should now be included all the intervening claims and limitations, which they do not.  The claims have a different combination of limitations and do not include all the intervening limitations, therefore claims are not allowed and would require further consideration.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461